DETAILED ACTION


This action is in response to applicant’s amendment filed on 11/4/2021.  Claims 1-8 are still pending in the present application.  This Action is made FINAL. 
Response to Arguments
Applicant’s arguments submitted 11/4/2021 have been fully considered but they are not persuasive.
Applicant is invited to call the examiner in order to discuss making amendments to the claims and thereby placing claims in condition for allowance and expediting prosecution.

ARGUMENTS:
The first few pages of the arguments are summary of the invention and applicant’s characterization of the applied references. Actual arguments begin on page 7.
On page 7 of arguments applicant argues the following:
“as admitted by the outstanding Office Action, the “268 application fails to disclose N demultiplexers configured to demultiplex reception signals from the N reception antenna elements into sub-channels, as recited in Claim 1”.
 Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction consistent 
Cole is relied on for disclosing the above limitations. Cole discloses in Par. 43 and 131, “N muxes to receive electrical signals from N receivers corresponding to N default receive channels”, “N demuxes to route their input signals to the N transmitters corresponding to the N default transmit channels defined for the type of communication in question. Additionally, interoperation requires that a status-link enabled device with N muxes and M available receivers configure its N muxes to receive electrical signals from N receivers”. Further Cole discloses that “N demuxes 205 are positioned after the drivers. Alternately or additionally, there may be M drivers 204 for redundancy, in which case the N demuxes 205 would be positioned before the drivers 204. The N demuxes 205 may be (S+1):1 demuxes, described in more detail with respect to FIGS. 4-6. In the illustrated embodiment, each demux receives a primary data modulation signal and routes it to one of (S+1) transmitters”. At least based on these teachings, one skilled in the art would recognize that Cole discloses N demultiplexers configured to demultiplex reception signals from the N reception antenna elements into sub-channels.

Applicant further argues the following:
Further, Applicants respectfully submit that the ‘268 application fails to disclose correlation circuitry configured to perform correlation processing on each of the reception signals demultiplexed by the N demultiplexers with a reception antenna element, of the N reception antenna elements, that receives a highest power being set as a reference element so as to calculate a relative phase difference, as recited in amended Claim 1. Applicants respectfully submit that the “268 application is silent regarding setting the reception antenna element, of the N reception antenna elements, that receives a highest power as a reference element, as required by amended Claim 1. In particular, Applicants respectfully submit that paragraphs 81-83 in the “268 application do not disclose the reception antenna element that receives the highest power being set as a reference element.
Examiner Response:

Applicant has not provided persuasive arguments as to why the teachings of Otaki does not read on the claimed elements. Applicant’s mere statement that the Otaki is silent on the above claim elements without persuasive reasoning is not persuasive. Applicant has not specifically and distinctly pointed out why or how the elements in the cited references are different from the claimed features. The applicant has provided mere allegation that the cited references do not teach without describing or explaining what specifically differences are.  The mere allegation without specific and distinctive rational is not sufficient to overcome the rejection. Further, the structures of the figures 2-23 provides some additional details on the diversity synthesizer shown in FIG. 2. The cross-correlation detector 20 provides that the outputs from the receivers 12a and 12b are adjusted by phase so that they are in phase. In FIG. 1 and Par. 83, the amplitudes of the signals are adjusted proportional to the corresponding auto-correlation values and then adjusted again to be in phase. 
Based on this teachings and details provided in the subsequent figures, correlation circuitry is configured to perform correlation processing on each of the reception signals demultiplexed by the N demultiplexers with a reception antenna element, of the N reception antenna elements.
With regards to the limitation, “that receives a highest power being set as a reference element so as to calculate a relative phase difference”, it is noted that the receivers receive signals at the power that 
Applicant is invited to call the examiner and discuss specific language to amend claims to not read on Otaki. 

Applicant further argues the following:
The ‘464 application is directed to a communication system comprising a mobile user equipment, a low-earth orbit satellite configured to directly communicate with the standard mobile user equipment; a gateway configured to connect the satellite to a mobile network operator’s operational systems software: a satellite antenna array connected to a digital beam former; a satellite beam steering controller configured to allocate and or duplicate the mobile network's frequencies, cell identification, synchronization signals and control channels: and a controller configured to periodically update a mobile resource scheduler. In particular, Applicants note that the Office Action appears to rely upon the teachings of the “464 application as disclosing a satellite receiver. However, Applicants respectfully submit that the “464 application fails to remedy the deficiencies of the ‘268 application regarding the reception antenna element of the N reception antenna elements that receives a highest power being set as a reference element so as to calculate a relative phase difference, as required by Claim 1.
Examiner Response:
The examiner respectfully disagrees with the above arguments and asserts that applicant is attacking reference Michaels individually.  MPEP section 2145 section IV under “ARGUING AGAINST 
Applicant further argues the following:
The 520 application is directed to an optoelectronic device configured to establish and detect redundant status links with a status-link enabled remote device, the optoelectronic device including a plurality of optical transmitters configured to … a plurality of transmit optical signals; a plurality of optical receivers configured to receive a plurality of receive optical signals and generate a plurality of receive electrical signals; and a controller configured to effectively modulate . . .  bias currents for at least two of the optical transmitters with a low frequency status fink … such that first status data is simultaneously conveyed with primary data on at least two of the plurality of transmit optical signals. In particular, as shown in Figure 2, the “520 application discloses an optoelectronic device 200 that includes N demultiplexers 205 positioned with respect to N drivers 204 and transmitters 206. However, Applicants respectfully submit that the “520 application fails to remedy the deficiencies of the … application, and fails to disclose a reception antenna element of the N reception antenna elements, that receives a highest power being set as a reference element so as to calculate a relative phase difference, as recited in amended Claim 1. Thus. no matter how the teachings of the ‘268, “464, and “520 applications are combined, the combination does not teach or suggest the correlation circuitry recited in amended Claim 1. Accordingly, Applicants respectfully submit that the rejection of Claim 1 is rendered moot by the present amendment to that claim, or is otherwise traversed.

Examiner Response:
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. Further, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, Cole’s receiver, transmitter and other communication structures and principles are used in electric communications. 
	Further, Cole teaches many other principles of communication, however, the additional teachings does not constitute that Cole doesn’t teach the claimed feature the examiner relied upon. In fact, Cole’s disclosures include 30 columns of descriptions and 12 drawings. Naturally Cole disclosures cover many grounds in the art of electronic communication, however, applicant’s cherry picking bits and pieces from the reference that examiner has not relied upon in the rejection does not constitute to negate the teachings the rejection can rely on. . 
Cole discloses in Par. 43 and 131, “N muxes to receive electrical signals from N receivers corresponding to N default receive channels”. This is the claimed element, “a reception antenna element of the N reception antenna elements, that receives a highest power being set as a reference element”. Note that the receiver receives signals. It does NOT matter if transmitter transmits the highest power or medium power.  The receiver is designed to receive signals, obviously powered signals otherwise, it won’t be transmitted.  Note that the claim language does not state “selecting the highest power from a group”.  Thus, the receivers of Cole is configured to receive such signals of highest power. Further, the job of the demultiplexer to demux, thus, the demultiplixers in Cole do their dumux job.  Once again, the receivers are configured to receive signals any power level. 
Further, the examiner respectfully asserts that applicant is attacking reference Cole individually.  MPEP section 2145 section IV under “ARGUING AGAINST REFERENCES INDIVIDUALLY” states that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It appears the applicant has included a large limitation portion that is partially rejected by Otaki’s teachings, and alleged Cole for not teaching it.
calculate a relative phase difference” . See Otaki and the rejection.  (Otaki, FIG. 2, and Par. 81-82, FIG. 10-11, 17, 20, 22 , “a cross-correlation detector 20 for detecting a cross correlation value between the output signals from the receivers”. Par. 83, “signals are adjusted to be in phase with each other based on a cross correlation value between the two signals”. Par, 82, “a cross-correlation value between the output signals from the receivers 12a and 12b is detected by the cross-correlation detector 20. Then, the output signals from . . . the receivers . . . are adjusted by a predetermined amount of phase by the phase shifters”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over (Otaki, EP 1093,268, IDS submitted 4/5/2021), in view of Michaels (US 20180241464) and further in view of Cole (US 2009/0060520).

Referring to claim 1, Otaki discloses a receiver comprising: N reception antenna elements (FIG. 1, and Par. 76, “receiving apparatus shown in Fig. 1 includes antennas 11a and 11b for receiving a #1-type OFDM modulated signal an a #2-type OFDM modulated signal”. Note that there are at least two receiving 
a correlation circuity (FIG. 2, Cross-Correlation Detector. Note FIG. 2 shows a Cross-Correlation Circuitry 20 which is connected to phase shifters 21 and 22) configured to perform correlation processing on each of the reception signals demultiplexed by the demultiplexers with a reception antenna element, of the N reception antenna elements, that receives the highest power being set as a reference element so as to calculate a relative phase difference (FIG. 2, and Par. 81-82, FIG. 10-11, 17, 20, 22 , “a cross-correlation detector 20 for detecting a cross correlation value between the output signals from the receivers”. Par. 83, “signals are adjusted to be in phase with each other based on a cross correlation value between the two signals”. Par, 82, “a cross-correlation value between the output signals from the receivers 12a and 12b is detected by the cross-correlation detector 20. Then, the output signals from . . . the receivers . . . are adjusted by a predetermined amount of phase by the phase shifters”. ),
calculate an excitation coefficient for cancelling a phase difference between the N reception antenna elements for each of the sub-channels based on the calculated relative phase difference (FIG. 2 and Par. 81-82, “phase shifters 21 and 22, which are provided at the output terminals of the receives 12a and 12b, . . . phase-shifts the output signals  . . . by a predetermined amount of phase based on the detection result of the cross-correlation detector”, “a cross-correlation detector 20 for detecting a cross correlation value between the output signals from the receivers”.  Note that the cross-correlation value is equivalent  to the excitation coefficient or value and the phase is shifted based on this value, which equivalent to cancelling or adjusting a phase between the N reception signals from the antenna elements);
N phase compensators (FIG. 2-4, and Par. 81 and 86“phase shifters”. Note that the phase shifters compensate phase difference by shifting phase of signals based on results from the cross-correlation detector) configured to multiply the reception signals demultiplexed by the demultiplexer, respectively, by the excitation coefficient for each of the sub-channels (FIG. 2-4 and Par. 81-82, and 86, “phase shifters phase-shifts the output signals  . . . by a predetermined amount of phase based on the detection result of the cross-correlation detector”, note that that there one phase shifter for each receiver, thus, there are N phase shifters for N signals from the N receivers. Further, note that the phase shifters adjust or change the phase to compensate for the misalignment of the phase, thus, the phase shifters are equivalent to phase compensators. Also note that paragraph 82 describes the output signals from the receivers 12a and 12b are adjusted by a predetermined amount of phase by the phase shifters 21 and 22 based on the detection result. This also reads on the phase shifters as the phase compensators); and
a combiner configured to combine multiplication results from the N phase compensators for each of the sub-channels to generate output signals, wherein N is an integer of two or more (FIG. 2-5, Par. 81, "a signal synthesizing portion 23 for combining the signals of the phases shifted by the phase shifters 21 and 22.", paragraph 82: " The resulting signals are then combined to be a synthesized signal by the signal synthesizing portion 23." Note that the “signal synthesizing portion 23” as depicted in figures 2-5 is equivalent to the combiner and it combines the outputs from the phase shifters 21 and 22 (phase compensator) and it generates an output as the outcome. With regards to where N is an integer, note that N is equal to 2 which is an integer). 
Otaki does not explicitly disclose the receiver is a satellite receiver.
In an analogous art, Michaels discloses a satellite receiver (Par. 54, “The satellite receiver will apply signal processing to each uplink symbol”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Otaki by incorporating the teachings of Michaels so that the concepts of multiple receivers would be applied for satellite communication, for the purpose of improving signal quality and efficiency for satellite communications. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.

In an analogous art, Cole teaches N demultiplexers that are configured to demultiplex reception signals from the N reception antenna elements into sub-channels (FIG. 2 and at least Par. 43, “N demuxes 205 are positioned after the drivers. Alternately or additionally, there may be M drivers 204 for redundancy, in which case the N demuxes 205 would be positioned before the drivers 204. The N demuxes 205 may be (S+1):1 demuxes, described in more detail with respect to FIGS. 4-6. In the illustrated embodiment, each demux receives a primary data modulation signal and routes it to one of (S+1) transmitters”. Note that there are N individual demuxes or demultiplexers for each 1-N signals for demultiplexing the received signals).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Cole so that each received signal is demuxed invidually, for the purpose of dividing the demultiplixing task to multiple circuits rather than one single demultiplexer and thereby reducing error probability. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 7 recites features analogous to the features of claim 1. Thus, it is rejected for the same reason as set forth above.
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “a ground command acquisition antenna configured to receive notification information for limiting a frequency to be subjected to the correlation 
Claims 3-6 are allowed.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “the switch being configured to exchange the output signals generated by the combiner for each of the sub-channels in a frequency domain, to output transmission signals, the satellite transmitter including: a memory to store therein a transmission excitation coefficient associated with a transmission direction of a corresponding transmission beam;
N phase shifters configured to read from the memory the transmission excitation coefficient in accordance with the transmission direction of a corresponding transmission beam, and multiply a corresponding transmission signal output from the switch by the read transmission excitation coefficient; N multiplexers configured to multiplex multiplication results from the N phase shifters on a frequency axis; and N transmission antennas configured to emit signals multiplexed by the N multiplexers to a space so as to generate transmission beams, wherein N is an integer of two or more”, as in claim 17 along with the limitations of the intermediate and base claims”, along with other limitations of claim 3. Claims 4-6 depend on allowable claim 3.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/               Primary Examiner, Art Unit 2644